Hr. Justice Crabtree delivered the opinion of the court. This case was originally commenced against the present defendant in error and the DeKalb & Great Western Bailwav Company to recover damages for personal injuries alleged to have been sustained by plaintiff in error, as a consequence of falling from a station platform, which it was then claimed was maintained by the two railroad companies jointly, for the use of passengers at their station in the city of DeKalb. On a former trial' of the cause appellant recovered a judgment for $450, which was reversed by this court on the appeal of the railroad companies. DeKalb & Great Western Ry. Co. v. Rowell, 14 Ill. App. 191. We refer to the opinion in that case for a fuller and more complete statement of the facts. After the case was remanded the plaintiff dismissed the suit as to the DeKalb Great Western Bailway Company, and the cause being tried against defendant in error, resulted in a disagreement of the jury. On a third, trial the jury returned a verdict in favor of the defendant and the plaintiff prosecutes this writ of error. The most serious complaint made by plaintiff in error, is as to the giving of instructions two, ten and eleven for the defendant, and certain rulings of the court on the evidence. While the instructions are somewhat faulty and open to criticism, yet we are of the opinion the jury could not have been misled by them and they are not sufficiently erroneous to require a reversal of the judgment. It is evident the jury thought there was little merit in the plaintiff’s case. The overwhelming burden of proof shows, that the troubles of which she complains, existed long prior to her fall from the station platform. Ho doubt the jury concluded the plaintiff had no substantial claim for damages against the defendant. We think there was no error in striking out the testimony of the witness Hungerford, in regard to its being dark on the station platform during the whole month of January, 1896. The question was, what was its condition as to light on January 21, 1896, and on cross-examination it developed that he could not testify as to the lights on that particular night; it was proper then to strike out his testimony as to other nights when he had observed the absence of lights. It is complained that the court erred in refusing to allow the plaintiff to show that one of the usual exits from the station to Sixth street, was the way taken by the plaintiff at the time she fell from the platform. The question asked of the witness Hungerford concerning that matter was leading and improper, and it was not error to sustain the objection. All that plaintiff was entitled to on that subject was admitted later in response to other interrogatories. We find no error in the rulings of the court on the admission or rejection of evidence, and no reason appearing in the record for the reversal of the judgment it will be affirmed. Mr. Justice Dibell, dissenting.